EXHIBIT 10.2
SEVERANCE AGREEMENT
This Severance Agreement (“Agreement”) is made by and between Neal B.
Soderquist, an individual (“Soderquist”), and Professional Veterinary Products,
Ltd., a Nebraska corporation (“PVPL”).
               WHEREAS, Soderquist has been employed by PVPL, and Soderquist’s
employment terminated on April 10, 2009; and
               WHEREAS, PVPL has agreed to provide Soderquist with severance pay
to which he would not otherwise be entitled; and in return, Soderquist has
agreed to release PVPL and others from any and all claims under the terms and
conditions set forth below;
               NOW THEREFORE, the parties agree as follows:

  1.   Severance Benefits. In consideration for the releases and agreements by
Soderquist herein, and in addition to his usual pay and benefits through his
last day of employment at PVPL,

  a.   PVPL shall pay to Soderquist severance pay in the form of continued
salary at Soderquist’s base rate of pay on his last day of work, for a period of
forty-eight (48) weeks, less FICA, federal and state income tax and payroll tax
withholding as required by law, and all other deductions required by law or
authorized in writing by Soderquist.     b.   PVP shall pay premiums at the same
rate as existing employees for Soderquist’s medical/vision and dental insurance
for the period of forty-eight (48) weeks provided Soderquist elects continued
insurance coverage under PVPL’s employee health insurance plan pursuant to COBRA
and remains on COBRA coverage through such period.     c.   PVP shall pay a
maximum of six thousand five hundred dollars ($6500) toward outplacement
services through the provider of Soderquist’s choice as long as the use of the
outplacement services begins before August 1, 2009.

          2. Release. In consideration for the severance benefits provided by
PVPL to Soderquist as set forth above, Soderquist waives, releases and
discharges any and all claims, demands, suits, causes of action, damages or
liabilities in law or in equity which he has or may have as of the Effective
Date of this Agreement with PVPL, whether asserted or unasserted, known or
unknown, including but not limited to any and all matters arising out of or in
connection with Soderquist’s employment and termination from employment by PVPL,
whether such matters arise under federal, state, local, or common law, and
including without limitation any claims or causes of action under Title VII of
the Civil Rights Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Pregnancy Discrimination Act, the Family
and Medical Leave Act,

1



--------------------------------------------------------------------------------



 



the Fair Labor Standards Act, the Equal Pay Act, ERISA, the Nebraska Fair
Employment Practice Act, the Nebraska Act Prohibiting Unjust Discrimination in
Employment Because of Age, the Pennsylvania Human Relations Act; the Codified
Ordinances of the City of York, Pennsylvania, and all other federal, state,
local, and common laws, whether or not specifically listed herein, and including
without limitation all claims or causes of action alleging discrimination based
on age, gender, race, religion, disability, national origin, marital status, or
any other category protected by law, retaliation, wrongful discharge, breach of
contract, breach of an alleged covenant of good faith and fair dealing, fraud,
misrepresentation, breach of fiduciary duty, breach of trust, negligent or
intentional infliction of emotional distress, defamation, invasion of privacy,
violation of public policy, and nonpayment of wages or benefits in any form. It
is Soderquist’s intent hereby to fully and forever eliminate all
employment-related claims against PVPL, and this Agreement shall be broadly
construed to that end. Soderquist acknowledges and agrees that the releases
contained in this paragraph and the cooperation/non-disparagement provisions of
the following paragraph shall run in favor of all parties who are related to or
affiliated with PVPL, including but not limited to affiliated organizations, if
any, and all of its and their past and present owners, members, shareholders,
officers, directors, trustees, employees, independent contractors, agents,
attorneys, and their heirs, successors and/or assigns, whether acting in their
individual capacity or otherwise, as well as their insurers and their
affiliates. This shall not include a waiver of any claims of breach of this
Agreement, or a waiver of any claims to benefits in which Soderquist is vested
as of his last day of employment under the terms of any PVPL benefit plans.
          3. Cooperation and Non-Disparagement. As additional consideration for
the severance pay provided by PVPL, Soderquist covenants and agrees that
following the Effective Date of this Agreement, Soderquist shall (i) fully
cooperate with PVPL, upon request, in connection with the defense or resolution
of any legal actions, claims, government proceedings, or other legal or
regulatory proceedings involving matters of which Soderquist has knowledge as a
result of his prior employment by PVPL, and (ii) not make any public statements
about PVPL, orally or in writing, which are intended to be or which could
reasonably be construed to be disparaging or detrimental to PVPL’s business
reputation or legitimate business interests.
          4. Confidentiality. The parties agree that they shall not discuss or
make public the existence or terms of this Agreement, or the existence or amount
of the payment to Soderquist as provided in this Agreement, at any time or to
any person, or provide or allow to be provided to any person a copy of this
Agreement, with the sole exceptions of reasonably necessary communications
(1) between Soderquist and his immediate family, attorney, accountant or tax
preparer, (2) among officers, employees or agents of PVPL and affiliated
companies with a legitimate need therefore, or (3) as otherwise required by law.
          5. Post-Employment Solicitation. For a period of one (1) year
Soderquist will not solicit (on behalf of any individual or entity) for
employment any then current employee of PVPL with whom Soderquist actually
worked and had personal contact

2



--------------------------------------------------------------------------------



 



while employed by PVPL, except to the extent such solicitation for employment is
for an enterprise that is not competitive with the business, products or
services that Soderquist offered or provided on behalf of PVPL and cannot
adversely affect PVPL’s relationship or volume of business with its customers.
Soderquist specifically acknowledges, without limitation, that any employee who
was employed at PVPL’s facility at which Soderquist’s primary office was
located, and who worked at such facility while Soderquist was employed by PVPL,
should be considered an “employee of PVPL with whom Soderquist actually worked
and had personal contact while employed by PVPL,” unless Soderquist can prove
otherwise. Soderquist further specifically acknowledges that this restriction is
necessary and reasonable for the protection of PVPL’s customer goodwill, and
that it will not prevent Soderquist from being gainfully employed following
termination of employment with PVPL because Soderquist will be free to engage in
any occupation, and even to solicit PVPL’s employees, as long as Soderquist
honors the restrictions contained in this paragraph concerning contact with
certain of PVPL’s employees.
          6. Informed Agreement and Release. Soderquist represents and
acknowledges that he has read, understands and agrees with all of the terms and
conditions of this Agreement; that he has had a reasonable time to consider and
reflect upon the contents hereof; and that he is advised that he may consult
with legal counsel (at his own expense) before signing this Agreement and
represents and acknowledges that he has had the opportunity to do so. Soderquist
also represents and acknowledges that he shall be fully bound by all of the
terms of this Agreement; that he may take up to twenty-one (21) days to consider
this Agreement before deciding whether to sign; that the “Effective Date” of
this Agreement shall not be until the eighth (8th) day after its execution; and
that before such Effective Date, either Soderquist or PVPL may revoke this
Agreement by actually delivering written notice of revocation to the other
party. Any notices to PVPL must be delivered to its Chief Executive Officer.
          7. Miscellaneous. Soderquist acknowledges that this Agreement shall be
binding upon Soderquist and his spouse, children, wards, successors, heirs,
representatives, assigns, and attorneys-in-fact. This Agreement shall be
construed under applicable federal laws and the laws of the State of Nebraska.
This Agreement shall not be altered or amended except in writing. The foregoing
constitutes the entire agreement of the parties as to the subject matter hereof.

                      Neal B. Soderquist                
 
                   
Signed:
     /s/ Neal B. Soderquist       Date:   04/01/09    
 
 
 
         
 
   
 
                    PROFESSIONAL VETERINARY PRODUCTS, LTD.                
 
                   
By:
     /s/ Chris McGonigle
 
      Date:   04/01/09
 
   
Title:
     Vice President of People                

3